WASHINGTON, Circuit Justice
(charging jury). It is contended in this case, on the part of the defendant, that if the facts are proved against him, still the case cannot be cognizable before this court, and that it is not a case described in the act of congress. The argument is, that the act of congress applies only to process issued by courts of the United States, and not to that which may have been issued by a judge; and, therefore, that resistance of the process issued by a judge, is not an offence against the statute. If this is the right construction of the law, the counsel for this defendant is entitled to all the merit of having made the discovery; for such a construction never before was given, or contended for. If such a resistance is not an offence, for which a person can be prosecuted, it is better that all the criminal law be struck out from the statute book; as it is there only to show the debility of the general government. No man can be brought for trial before the court, without process; and if he can resist it with impunity, he cannot be brought at all; and he may resist every law of the United States with safety. The remedy proposed is, that the courts of the state may punish for such resistance. It is not admitted, or denied, that state courts have such powers; but if no protection is given by the general government to their officers, it will require no prophet to show what will be the result of such an abandonment of all the rights of the United States. This is not the construction; and strong language would be necessary to show it to be. The first part of the section, applies to process of courts, and to judicial writs issued by the courts of the United States. Was it ever before denied, that a warrant is process? And it is not denied, that the judge who issued the warrant in this case, bad a right to issue it. The last part of the section is used to include all legal process in the hands of an officer of the United States; and the legislature did not mean to confine it in any degree. The expressions are consistent with the policy of the law, and the words are general, to comprehend all descriptions of process whatsoever.
The jury are the judges of the facts, and •they will say If the facts are proved. The court will say, as there is a point of law involved, that if the witnesses for the prosecution are believed, a clearer case cannot, in the opinion of the court, be presented, of resistance and opposition to process, legally in the hands of the marshal. The officer proceeded in the formal way, read the warrant, and required that the defendant should come with him to Philadelphia; the defendant refused to come, would not come, and the refusal is accompanied with resistance. The assault charged against the defendant, is a distinct offence; and the provisions of the first part of the law, do not require that an assault shall be committed, in order to complete the offence. It was the duty of the defendant to come with the officer; and if he says he will not come, and does not come, this is a resistance of the officer, within the prohibitions of the law, and no excuse will serve him.
The court say nothing about the second count, which charges an assault on the officer; for if the witnesses for the prosecution are believed, it is of little importance, as the punishment of the offence is the same, whether it has been accompanied with an assault or not.
Verdict, guilty.